 DECISION OF THE NATIONAL LABOR RELATIONS BOARD  256Trump Taj Mahal Associates, a New Jersey Limited Partnership d/b/a Trump Taj Majal Casino and International Union of Operating Engineers, Local 68Œ68AŒ68ŒB, AFLŒCIO and Interna-tional Alliance of Theatrical Stage Employees and Motion Picture Machine Operators of the U.S. and Canada, Local 917 and Leslie Sander, Petitioner.  Case 4ŒUDŒ342 September 28, 1999 DECISION AND CERTIFICATION OF RESULTS    OF ELECTION   BY CHAIRMAN TRUESDALE AND MEMBERS FOX             AND HURTGEN The National Labor Relations Board has considered an objection to an election held July 31, 1995, and the Act-ing Regional Director™s report recommending disposition of it.  The election was conducted pursuant to a Stipu-lated Election Agreement. The tally of ballots shows that there were approxi-mately 109 eligible voters and that 59 ballots were cast, of which 45 were in favor of withdrawing the authority of the joint bargaining representative (the Unions) to require, under its agreement with the Employer, that em-ployees make certain lawful payments to the Unions in order to retain their jobs.  There were 12 votes against the proposition, 2 void ballots, and no challenged bal-lots.1  The Board has reviewed the record in light of the ex-ceptions and briefs filed by Joint Representative IUOE Local 68 and the Petitioner.  For the reasons stated be-low, we find merit in the Joint Representative™s excep-tion to the Acting Regional Director™s report and we also adopt that aspect of his report to which the Petitioner has excepted. In her objection, the Petitioner alleged that the Unions coerced employees by making threatening statements about what would ensue if the unit employees voted in favor of deauthorization, including a threat that the Un-ions would cease to represent the employees and a threat that their continuation in the union pension fund might be sacrificed.  The Acting Regional Director found that the threat to cease representation was objectionable con-duct and recommended setting aside the election on that ground; however, he found unobjectionable the statement concerning the pension plan.  Joint Representative IUOE Local 68 has excepted to the finding of objectionable conduct, and the Petitioner has excepted to the failure to find that the pension plan statement was also objection-able.                                                            1 A majority of the employees eligible to vote must vote in favor of deauthorization in order to withdraw a union™s authority to make and enforce a union-security clause.  Romac Containers, 190 NLRB 238 fn. 1 (1971). 1. In support of her objection regarding a threat to cease representing unit employees, the Petitioner prof-fered letters sent by Joint Representative Local 68 that stated:  ﬁIt would not be economically feasible for Local 68 to continue to serve as your collective-bargaining rep-resentative in the absence of a union security provision.ﬂ  In ruling on the Petitioner™s objection, the Acting Re-gional Director relied on Hospital 1115 Joint Board (Pinebrook Nursing Home), 305 NLRB 802 fn. 1 (1991), which held that a union™s statement in connection with a deauthorization election that it would no longer represent the unit employees if they voted to deauthorize the un-ion-security clause of the collective-bargaining agree-ment coerces employees in violation of Section 8(b)(1)(A) of the Act and constitutes objectionable con-duct unless the union provides the unit employees with objective evidence that it would be economically infeasi-ble to represent them in the absence of the clause.  The Acting Regional Director found that the Unions had not provided such information to the unit employees here, and therefore had engaged in objectionable conduct.  Accordingly, he sustained the Petitioner™s objection.  The Board has revisited this question and has decided to overrule the holding in Pinebrook.  See Chicago Truck Drivers Local 101 (Bake-Line Products), 329 NLRB No. 29 (1999).  In accordance with the reasoning set forth fully therein, we reverse the Acting Regional Director™s finding and hold that the Union™s statements concerning cessation of representation did not interfere with the con-duct of the election.   2. In support of her objection that the Unions had threatened loss of pension coverage, the Petitioner cited the following paragraph from a letter sent by Joint Rep-resentative Local 68 to unit employees during the week before the election:  The select group who is intent on removing the union-security clause fails to advise you that by jumping over the dollars to get to the pennies could sacrifice your continuation in the union™s pension fund and could jeopardize a secure retirement pension with a maxi-mum level of participation and a monthly guaranteed pension of $1,748.  The Trump Taj Mahal retirement savings plan has no guarantees and the money is al-ways at risk based on their investments on the Wall Street market. [Emphasis in original.]  We agree with the Regional Director that this is not a threat to retaliate against employees but a permissible statement about the consequence of a termination of the collective-bargaining relationship between the Joint Representative and the Employer.  Without such a relationship, the Em-ployer could no longer lawfully contribute to the contractual pension plan on behalf of the employees, and their ﬁcon-tinuationﬂ in the plan would therefore cease.  This could well jeopardize their entitlement to a full pension under that 329 NLRB No. 30  TRUMP TAJ MAHAL ASSOCIATES 257plan when they reach retirement age.  Contrary to the Peti-
tioner™s claim, this is not a threat to cancel previously vested 
benefits and the failure to spell out the distinction between 
vested sums and continued contributions in fuller detail does 
not make it so.   
This is clearly distinguishable from 
Bell Security
, 308 
NLRB 80 (1992), on which the Petitioner chiefly relies.  
There, an incumbent union thr
eatened that if the employ-
ees voted for a petitioner union, their health and welfare 
coverage under the incumbent™s contractual plan with the 
employer would terminate and they would have no bene-
fits under any plan sponsored by the petitioner union for 
at least 2Œ1/2 years, since it wo
uld take at least that long 
for the Board™s certification to 
become final. An affidavit 

by an incumbent representative submitted in the objec-
tions investigation said the affiant did not ﬁexpectﬂ the 
employer to continue contributing to the incumbent™s 
plan. There was no evidence that such coverage would 

cease by operation of law up
on the petitioner™s success in 
the election, however, and as
 the Acting Regional Direc-
tor found, the employees coul
d reasonably infer that the 
incumbent was threatening to
 terminate the coverage 
during the hiatus between th
e election result and a final 
certification, if the petitioner won.  
The other cases on which the Petitioner relies are also 
distinguishable.  In 
Willey™s Express
, 275 NLRB 631 
(1985), a week before the representation election, an 

agent of the petitioner union actually took steps towards 
termination of dental and vision insurance benefits of 
employees under a union plan that had been extended 
from one of the employer™s trucking terminals that al-
ready had union representation, and he advised the em-
ployees that they could retain such benefits only if they 
voted for the union.  The Board found this objectionable 
because of the timing of the i
nvestigation into the propri-
ety of the coverage for non-represented employees.
2   No 
                                                          
                                                                                             
2 The Board cited 
Sure Tan, Inc
, 234 NLRB 1187 (1978), enfd. 672 
F.2d 592 (7th Cir. 1982), affd. in relevant part 424 U.S. 351 (1984), 
holding it a violation of the Act for an employer to report his employ-
such actions were taken here.  Joint Representative Local 
68 was merely describing a consequence of an action 
that, as we have found above, it was permitted to take.  
In 
Springfield Jewish Nursing Home
, 292 NLRB 1266, 
1275 (1989), the Board found that an employer violated 
Section 8(a)(1) of the Act by
 threatening that employees 
would lose their current pension plan if the union were 
voted in, where the evidence showed nothing more than 
that the petitioning union had agreed to a less generous 
pension plan in bargaining with a different employer.   
That clearly could be seen as a threat to withdraw bene-
fits rather than, as here, a description of consequences 
that would necessarily follow from a lawful action. 
Having concluded that all aspects of the objection filed 
by the Petitioner are without merit, we find that the elec-
tion results should be certified. 
CERTIFICATION OF RESULTS OF ELECTION 
It is certified that a majority of employees eligible to 
vote have not voted to withdraw the authority of Interna-
tional Union of Operating Engineers, Local 68Œ68AŒ
68B, AFLŒCIO and International Alliance of Theatrical 
Stage Employees and Motion 
Picture Machine Operators 
of the U.S. and Canada, Local 917 to require, under their 

agreement with the Employer
, that employees make cer-
tain lawful payments to the Union as a condition of em-
ployment, in conformity with Section 8(a)(3) of the Na-
tional Labor Relations Act.   
 MEMBER HURTGEN
, dissenting in part. 
For the reasons set forth in my dissenting opinion in 
See Chicago Truck Dr
ivers Local 101
 (Bake-Line Prod-
ucts),
 329 NLRB No. 29 (1999), I find the Joint Repre-

sentative Union™s threat to cease representation if the unit 
employees voted in favor of deauthorization to be objec-
tionable conduct sufficient to set aside the election re-
sults.  I therefore need not pa
ss on the statement concern-
ing the pension plan. 
 ees as illegal aliens in response to their involvement in a union organiz-
ing campaign.  
 